Citation Nr: 1426226	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  12-18 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for degenerative disc disease of the lumbar spine, status post laminectomy.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1976 to May 1978.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  Rating decisions in December 1999 and February 2002 denied service connection for degenerative disc disease of the lumbar spine, status post laminectomy; the Veteran did not appeal the decisions, and they became final.

2.  Evidence added to the record since the February 2002 rating decision does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for degenerative disc disease of the lumbar spine, status post laminectomy.


CONCLUSION OF LAW

Evidence received since the February 2002 rating decision is not new and material, and the claim for service connection for degenerative disc disease of the lumbar spine, status post laminectomy, is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specific notice is required in claims to reopen.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The duty to notify was satisfied in a February 2012 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his claim.  

The Veteran was not afforded a VA examination.  However, VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board finds that there is no basis to find that a remand for an examination is required.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  New and Material Evidence

The Veteran seeks to reopen a previously denied claim seeking service connection for degenerative disc disease of the lumbar spine, status post laminectomy.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when  considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. 

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In this case, the Veteran originally submitted a claim for his lumbar spine condition in June 1999.  The claim was denied in a December 1999 rating decision because the Veteran's service treatment records showed no complaints, treatment, or diagnoses related to any low back injury while in service.  Further, the evidence of record showed no relationship between the Veteran's diagnosed degenerative disc disease of the lumbar spine and active duty service.  Rather, the rating decision noted that the Veteran's medical record included evidence of post-service treatment for his back following a motor vehicle accident.  The Veteran did not appeal the June 1999 rating decision and it became final.

In a February 2002 rating decision, the Los Angeles RO reconsidered the Veteran's service connection claim on the merits but again denied it because the evidence of record showed no relationship between any low back condition in service and his currently diagnosed degenerative disc disease.  The Veteran did not appeal the February 2002 rating decision and it also became final.

Evidence of record at that time of the final February 2002 rating decision included the Veteran's service treatment records, post-service medical records showing treatment for his lower back, and the Veteran's lay statements.

In February 2012, the Veteran filed his petition to reopen the claim seeking service connection for his lumbar back condition.  Evidence received since the February 2002 rating decision includes numerous VA medical records which reflect a medical history of treatment for his lower back.  This evidence was not of record at the time of the prior final rating decision, and therefore, the VA treatment records are new.  However, none of these records relate the Veteran's lower back condition to active duty service.  They do not relate to an unestablished fact necessary to substantiate the claim.  As such, the Board finds that these medical records are not material.  Additional evidence, which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

As for the Veteran's assertions that his current low back disability is related to service, the Board finds they are not "new" as they are cumulative and redundant of his prior assertions.  Further, the Veteran is competent to report his symptoms, such as back pain, but he is not competent to state that he had degenerative joint disease in service or that his current low back disability is related to his in-service symptoms.  The disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Because the Veteran's statements are not competent, they do not constitute new and material evidence.

Accordingly, the Board finds that new and material evidence has not been received to reopen service connection for a low back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine, status post laminectomy, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


